COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  EX PARTE: KELSEY FIELDS,                        §               No. 08-18-00121-CR

                                                  §                  Appeal from the
                            Appellant.
                                                  §                384th District Court

                                                  §             of El Paso County, Texas

                                                  §      (TC# 20170D03143 & 2018DCV2228)

                                            ORDER
        Kelsey Fields is appealing an order denying her petition for writ of habeas corpus filed in
a criminal case, cause number 20170D03143, styled The State of Texas v. Kelsey Fields. The
District Clerk’s Office assigned the case a civil number cause number, 2018DCV2228. On July
5, 2018, the trial court signed an order denying the petition and the order was filed in cause number
2018DCV2228.        Appellant subsequently filed notices of appeal in both cause number
20170D03143 and 2018DCV2228. This Court filed each notice of appeal in a separate appellate
cause number (cause numbers 08-18-00120-CR and 08-18-00121-CR). We have determined that
it is necessary to consolidate the appeals into one cause. It is therefore ordered that cause number
08-18-00120-CR be consolidated with cause number 08-18-00121-CR, and cause number 08-18-
00120-CR shall be dismissed due to consolidation. The notice of appeal filed in cause number 08-
18-00120-CR shall be filed as an amended notice of appeal in cause number 08-18-00121-CR.
The record is due to be filed on September 3, 2018.

               IT IS SO ORDERED this 13th day of July, 2018.

                                                 PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.